United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2438
                                   ___________

Molla Abdi,                           *
                                      *
             Petitioner,              *
                                      * Petition for Review of
       v.                             * an Order of the
                                      * Board of Immigration Appeals.
John D. Ashcroft, Attorney General    *
of the United States,                 * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                             Submitted: January 6, 2005
                                Filed: January 12, 2005
                                 ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.


      Molla Abdi, a citizen of Ethiopia, petitions for review of an order of the Board
of Immigration Appeals (BIA), which affirmed without opinion an Immigration
Judge’s (IJ’s) denial of asylum, withholding of removal, relief under the Convention
Against Torture (CAT), and voluntary departure.1


      1
       The IJ’s decision, therefore, constitutes the final agency determination for
purposes of judicial review. See Dominguez v. Ashcroft, 336 F.3d 678, 679 n.1 (8th
Cir. 2003); 8 C.F.R. § 1003.1(e)(4) (2004).
       After careful review of the record, we conclude that the IJ’s decision on Abdi’s
asylum application is supported by substantial evidence on the record as a whole. See
Menendez-Donis v. Ashcroft, 360 F.3d 915, 917-19 (8th Cir. 2004) (standard of
review). The IJ discredited Abdi’s allegations of persecution because his testimony
was general and meager, and contained significant inconsistencies with his asylum
application. We defer to this credibility finding. See Nyama v. Ashcroft, 357 F.3d
812, 816-17 (8th Cir. 2004) (per curiam) (deference standard); Kondakova v.
Ashcroft, 383 F.3d 792, 796 (8th Cir. 2004) (IJ’s credibility finding was supported
by specific, cogent reasons for disbelief where alien’s testimony and asylum
application were inconsistent), petition for cert. filed, 73 U.S.L.W. 3287 (U.S. Oct.
27, 2004) (No. 04-584). In addition, because Abdi failed to meet the burden of proof
on his asylum claim, his application for withholding of removal necessarily fails as
well, see Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir. 1999)
(withholding-of-removal standard is more difficult to meet than asylum standard); we
see no basis in the record for relief under the CAT, see Ngure v. Ashcroft, 367 F.3d
975, 992-93 (8th Cir. 2004) (discussing requirements for CAT relief); and we lack
jurisdiction to review the denial of voluntary departure, see 8 U.S.C. §§ 1229c(f) (no
court shall have jurisdiction over appeal from denial of voluntary departure),
1252(a)(2)(B)(i) (no court shall have jurisdiction to review “any judgment” regarding
grant of voluntary-departure relief).

      Accordingly, we deny the petition.
                     ______________________________




                                         -2-